Title: To Thomas Jefferson from Joshua Prout, 10 May 1806
From: Prout, Joshua
To: Jefferson, Thomas


                        
                            Sir
                     
                            
                                Wadesboro’ 10th May 1806.
                        
                        This serves to acknowledge the receipt of your Note of the 19th.
                            Septr. last enclosing the Certificate requested. I did not expect to take the liberty to write you again, but the
                            several matters hinted at in my letter, having the appearance of a favorable termination induces me to congratulate you on
                            the happy wish, an acquisition of such extensive fertile Territory at so cheap a rate, I believe is not known in the History
                            of any Age, an Acquisition calculated to promote the wealth & happiness of unborn Millions, & should Congress make the
                            terms of settlement easy,  but Thousands of Europeans who are now
                            suffering under the Galling Yoke of Tyranny, will find an Asylm in the now uncultivated Forests of
                            America. I have for sometime wish’d to Travel thro the Floridas for the purpose of acquiring a settlement suitable for a
                            Rising family, but the consideration of their being governed by a Monarch & not being willing to risk the happiness I
                            derive from living under the best Goverment on earth, a Goverment calculated to insure the happiness of the world, has
                            prevented me. The exchange of some of our lands on the West side of the Missisippi, for those on the East side I consider
                                of the First Importance, as by this exchange we, should
                             a sufficient hope for Two large States on [the] East side of the Missisippi if we extend them from the Atlantic to the mountains. perhaps no
                            Country has greater advantages with respect to fertility of Soil, Climate, & Navigation than the mass of this extensive Country, & should we be
                            so successful as to obtain it by purchase & you should (with diffidence I mention it) after such enquiry as you may deem
                            proper, think me worthy of any appointment there, you may rest assured that every exertion in my power to support the
                            Dignity of my country & merit the Confidence you may repose in me shall be exerted so far as my abilities extend. with
                            Sentiments of respect, I am Sir yr Mo Obt Hbl Servt
                        
                            Joshua Prout
                     
                        
                    